Case 3:19-cv-00169-PDW-ARS Document1 Filed 08/08/19 Page 1 of 11

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NORTH DAKOTA

ELLA METCALF, INDIVIDUALLY
AND ON BEHALF OF OTHERS
SIMILARLY SITUATED

CASE NO, 2.19-CV-109 - DCH

)
)
)
)
Plaintiff(s), )
)
V. ) JURY TRIAL DEMANDED
)
)
)
)
)
)

PLAZA FOUR-TEN LIQUORS, INC.,
D/B/A THE NORTHERN
GENTLEMEN’S CLUB, LELAND A.
SWANSON, KERRY FERNHOLZ,
JUSTIN HELGESON

Defendants.
ORIGINAL COLLECTIVE ACTION COMPLAINT

I. SUMMARY

1. Defendants Plaza Four Ten Liquors, Inc., d/b/a The Northern Gentlemen’s Club
(hereafter “Northern”), Leland A. Swanson, Kerry Fernholz, and Justin Helgeson (hereafter
“Defendants”) required and/or permitted Ella Metcalf (“Plaintiff’ or “Metcalf’) and others
similarly situated (hereafter “Plaintiffs” or “FLSA Class”) to work as exotic dancers at their adult
entertainment club but refused to compensate them at the applicable minimum wage. In fact,
Defendants refused to compensate them whatsoever for any hours worked. Plaintiffs’ only
compensation was in the form of tips from club patrons and even some of that money was illegally
taken by the club.

2. Defendants took money from Plaintiffs in the form of “house fees” or “rent”.
Plaintiffs were also required to divide tips with Defendants’ managers and employees who do not
customarily receive tips.

3. Defendants misclassify dancers, including Plaintiffs, as independent contractors so

that they do not have to compensate them at the federally mandated minimum wage rate.
Case 3:19-cv-00169-PDW-ARS Document1 Filed 08/08/19 Page 2 of 11

4, Defendants’ practice of failing to pay employees wages violates the FLSA’s
minimum wage provision, and Defendants’ practice of charging house fees and dividing tips also
violates Federal Law because for at least one workweek in the relevant statutory period, these
practices caused Plaintiffs to be paid below the minimum wage.

5. Defendants also violated the FLSA by failing to pay time and a half to their
employees when they worked more than 40 hours a week.

6. Defendants owe Plaintiffs minimum wages, overtime, house fee charges, tips,
liquidated damages, attorney’s fees, and costs.

Il. SUBJECT MATTER JURISDICTION AND VENUE

7. This Court has jurisdiction over the subject matter of this action under 29 U.S.C.
§216(b) and 28 U.S.C. §1331.

8. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because a
substantial part of the events and omissions giving rise to this claim occurred in this district,
including many of the wrongs herein alleged.

II. PARTIES AND PERSONAL JURISDICTION

9, Plaintiff Ella Metcalf is an individual who at the time of the events giving rise to
this lawsuit, resided in Oregon and worked for Defendants in North Dakota. Her consent to this
action is attached as Exhibit A.

10. Opt-In Plaintiffs are those who are similarly situated to Plaintiff and who will file
a valid opt in consent to join this action after notice of the collective action.

11. Plaza Four-Ten Liquors, Inc., doing business as Northern Gentlemen’s Club, is
a North Dakota corporation. This Defendant may be served with process by serving its registered
agent Leland A. Swanson at 809 8" Street, Fargo, North Dakota, 58103.

12. Leland A. Swanson is the President of Four-Ten Liquors, Inc. He is also an owner
and manager of Northern Gentlemen’s Club and may be served with process at 809 8" Street,

Fargo, North Dakota, 58103 or 325 10 Street N, Fargo, North Dakota, 58102.
Case 3:19-cv-00169-PDW-ARS Document1 Filed 08/08/19 Page 3 of 11

13. Kerry Fernholz is an owner and a manager of Northern Gentlemen’s Club and
may be served with process at 325 10" Street N, Fargo, North Dakota, 58102 or wherever she may
be found.

14, Justin Helgeson is the Human Resources Director of Northern Gentlemen’s Club
and can be served with process at 325 10" Street N, F argo, North Dakota, 58102.or wherever he
may be found.

15, This Court has personal jurisdiction over Defendants because Defendants
purposefully availed themselves of the privileges of conducting activities in the State of North
Dakota and established minimum contacts sufficient to confer jurisdiction over said Defendants,
and the assumption of jurisdiction over Defendants will not offend traditional notions of fair play
and substantial justice and is consistent with the constitutional requirements of due process.

16. Defendants have and continue to have systematic contacts with the State of
North Dakota sufficient to establish general jurisdiction over them. Specifically, Defendants
conduct and/or conducted business in North Dakota by operating a successful club in Fargo.
Defendants also routinely employ workers such as Plaintiff and contract with residents and
businesses in North Dakota.

17. This cause of action arose from or relates to the contacts of Defendants with
North Dakota residents, thereby conferring specific jurisdiction over Defendants.

IV. FLSA COVERAGE

18. At all material times, Defendants have been employers within the meaning of 3(d)
of the FLSA. 29 U.S.C. § 203(d).

19. The Fair Labor Standards Act (“FLSA”) defines the term “employer” broadly to
include “any person acting directly or indirectly in the interest of an employer in relation to any
employee.” 29 U.S.C. § 203(d).

20. At all material times, Defendants have been an enterprise in commerce or in the
production of goods for commerce within the meaning of 3(s)(1) of the FLSA because they have

had employees engaged in commerce. 29 U.S.C. § 203(s)(1).
Case 3:19-cv-00169-PDW-ARS Document1 Filed 08/08/19 Page 4 of 11

21. Furthermore, Defendants have had, and continue to have, an annual gross business
volume with Northern of at least $500,000.

22. Individual owners and managers are employers under the FLSA because they 1)
have the power to hire and fire the dancers and other employees, 2) supervise and control employee
work schedules or conditions of employment, 3) determine the rate and method of payment, and
4) are individually and collectively responsible for maintaining employment records.

23. At all material times, Plaintiffs were individual employees who engaged in

commerce or in the production of goods for commerce as required by 29 USC § 206-207.

Vv. FACTS
24. Defendants operate an adult entertainment club in North Dakota, under the name
of “Northern Gentlemen’s Club.”
25. Plaintiffs were previously employed as exotic dancers at Defendants’ adult

entertainment club during the statutory time period afforded under the FLSA.

26. Defendants hired local North Dakota residents as dancers. Defendants also
brought in dancers from outside the state, such as Plaintiff, and provided them with “dorm” style
lodging near the club.

27. Plaintiff was brought to North Dakota by Defendants for months at a time within
the FLSA statutory period and was provided rudimentary lodging where she shared a kitchen and
showers with a dozen or more dancers similarly brought in to work at the club.

28. Plaintiff would stay in this dorm for months and would work at the club full-
time. In fact, many similarly situated Plaintiffs worked on a regular basis for Defendants’
gentlemen’s establishment. She had no transportation, she was expected to work full time at the
club and was economically, practically, and functionally bound to the club.

29, Ella Metcalf worked at Northern for at least 40 hours a week. She worked from
at least the beginning of her statutory period in August 2016 until May 2018.

30. She worked between 7-10 hours per shift and worked 6 shifts per week.

31. Metcalf never received any wages during her employment with the club.
Case 3:19-cv-00169-PDW-ARS Document1 Filed 08/08/19 Page 5 of 11

32. As an illustrative example, in the first week of September 2016, Metcalf worked
at Northern as a dancer and was not paid the federal minimum wage. This continued during every
workweek she actually worked from the start of employment until she left in May 2018.

33. Similarly, Opt-In Plaintiffs did not work a single hour at the club where they
were paid the federally mandated minimum wage of $7.25 an hour.

34. Plaintiffs were classified by Defendants as independent contractors who
“leased” the premises and therefore actually paid the club to dance at the club.

35. Defendants charged a fee to Plaintiffs if they wanted to work at the club.

36. On at least one occasion during the statutory period, Plaintiffs left the club with
negative earnings, that is, they made less than what they paid in “rental fees” to dance at the club.

37. Plaintiffs were compensated exclusively through tips from Defendants’
customers. That is, Defendants did not pay them whatsoever for any hours worked at the
establishment.

19. Defendants also required Plaintiffs to share their tips with other non-service
employees who do not customarily receive tips, including club managers, the disc jockeys, and the
“house moms.”

20. | Defendants also took a portion of Plaintiffs’ tips after Plaintiffs performed dances
for customers. These amounts were not recorded in the club’s gross sales receipts and were not
distributed back to dancers. As alleged, no wages were provided to dancers.

21. Plaintiff Metcalf performed a significant number of dances at Northern, after each
dance, the club arbitrarily took $5 from her earnings from couch and lap dances.

22. The club also charged patrons who used a credit card to pay for the dances an
unreasonably large service fee and pocketed that fee, without distributing any portion of it back to
the dancers. For example, if a customer paid $250 for a VIP “champagne room” dance, the club
would take the money and charge $50 as processing, and only distribute $200 back to the dancer.

23. Plaintiff and Class Members frequently work more than forty (40) hours per
workweek without receiving compensation at one- and one-half times their regular rate.

24. Defendants illegally classified the dancers as independent contractors. However,
Case 3:19-cv-00169-PDW-ARS Document1 Filed 08/08/19 Page 6 of 11

at all times, Plaintiffs were employees of Defendants.

25,

Defendants hired/fired, issued pay, supervised, directed, disciplined, scheduled and

performed all other duties generally associated with that of an employer with regard to the dancers.

26.

employees:

The following non-exhaustive list further demonstrates the dancers’ status as

Defendants forced Plaintiffs to pay a house fees to dance in the club —
Plaintiff Metcalf paid $100 on average to dance, many times significantly
more;

Defendants did not allow dancers to enter the club to dance after 8pm;
Defendants made the decision not to pay minimum wages or overtime;
Defendants set the price for private dances ($25) at the club and kept a
portion of the dance revenues for themselves ($5);

Defendants provided the Plaintiffs with music, poles, stages, and extensive
lighting, and the dancers simply danced;

Defendants mandated that Plaintiffs pay managers and DJs a tip from
Plaintiffs’ own earnings;

Defendants published an online schedule on their website and charged
dancers fines for leaving early before their shift was over;

The club signed in dancers every shift;

Defendant required dancers to wait for a security escort before leaving the
club to go to the parking lot;

The club required Plaintiff Metcalf and Class Members to dance to a
minimum number of songs on stage in order to incentivize patrons to spend
money;

Defendants auditioned the dancers but did not provide training, the main
consideration was attractiveness of the dancer;

Defendants invested thousands of dollars in physically transporting and

housing dancers from out of state in lodgings close to the club so that they
Case 3:19-cv-00169-PDW-ARS Document1 Filed 08/08/19 Page 7 of 11

would work at the club full-time and attract more customers;
m. Defendants hired and fired all employees of the club — the dancers, DJ’s,
bouncers, managers, and others;
n. Defendants employed Plaintiff and Class Members for several months if not
years at one time;
0. Plaintiffs constituted the workforce without which Defendants could not
perform their services;
p. Plaintiffs’ services were integrated into Defendants’ operations, i.e.
customers came to the club to see Plaintiffs dance.
27. Plaintiffs are not exempt from the minimum wage or overtime requirements under
the FLSA.
28. Defendants’ method of paying Plaintiffs in violation of the FLSA was willful and
not based on a good faith and reasonable belief that its conduct complied with the FLSA.
29. Defendants misclassified Plaintiffs with the sole intent to avoid paying them in
accordance to the FLSA. There are multiple federal court opinions finding that this method of
compensation is in violation of the FLSA, and therefore, Defendants’ conduct is willful.

VI. CAUSES OF ACTION

COUNT I: FAILURE TO PAY MINIMUM WAGE AND WAGES DUE (COLLECTIVE

ACTION)
38. Plaintiff incorporates all allegations contained in the foregoing paragraphs.
39. Defendants’ practice of failing to pay Plaintiffs at the required minimum wage
rate violates the FLSA. 29 U.S.C. § 206.
40. Defendants unlawfully charged Plaintiffs rent to dance and took tips and wages

from them in violation of the Fair Labor Standard Act’s minimum wage provision.

41. Because they paid no wages, Defendants violated the law.

42. Additionally, Defendants took tips and wages from Plaintiffs unlawfully. This
violates the FLSA because it caused each Plaintiff to earn less than the minimum wage during at

least one workweek in each Plaintiff's statute of limitations period.
Case 3:19-cv-00169-PDW-ARS Document1 Filed 08/08/19 Page 8 of 11

43, None of the exemptions provided by the FLSA regulating the duty of employers
to pay employees for all hours worked at the required rates are applicable to the Defendants or the
Plaintiffs.

COUNT II: FAILURE TO PAY OVERTIME (COLLECTIVE ACTION)

44. Plaintiff incorporates by reference the allegations contained in the preceding
paragraphs.
45. This count arises from Defendants’ violation of the FLSA for its failure to pay

Plaintiff and Class Members overtime based on the FLSA’s time and a half formula.

46. For each hour worked in excess of forty (40) each week, Plaintiff and Class
Members were entitled to be paid one and one-half times their regular rates of pay. 29 U.S.C. §

207.

47. By failing to pay overtime based on that formula, Defendants have violated and

continue to violate the FLSA.

48. No exemption contained in the FLSA, its implementing regulations, or
recognized by any court of the United States permits an employer in Defendants’ position to skirt
its obligation to pay overtime to an employee situated in the position of the Plaintiff and Class

Members.

49, Defendants’ failure to pay overtime to Plaintiff and Class Members, in violation
of the FLSA was willful and not based on a good faith belief that their conduct did not violate the
FLSA. As such, the foregoing conduct, as alleged, constitutes a willful violation within the

meaning of the FLSA. 29 U.S.C. § 255(a).

VII. COLLECTIVE AND CLASS ALLEGATIONS
A. FLSA Class Members
50. Plaintiff has actual knowledge that FLSA Class Members have also been denied
pay at the federally mandated minimum wage rate and the correct overtime rate. That is, Plaintiff

worked with other dancers who worked at Northern Gentlemen’s Club. As such, Plaintiff has first-
Case 3:19-cv-00169-PDW-ARS Document1 Filed 08/08/19 Page 9 of 11

hand personal knowledge of the same pay violations at the Club for other dancers. Furthermore,
other exotic dancers at Defendants’ establishment have shared with Plaintiff similar pay violation
experiences including wage and tip confiscations, as those described in this complaint.

51. Plaintiff brings this action as an FLSA collective action pursuant to 29 U.S.C. §
216(b) on behalf of all persons who were or are employed by Defendants as exotic dancers at any

time during the three years prior to the commencement of this action to present.

52, FLSA Class Members perform or have performed the same or similar work as
Plaintiff.
53. FLSA Class Members are not exempt from receiving pay at the federally

mandated minimum wage rate and overtime rate under the FLSA.

54. As such, FLSA Class Members are similar to Plaintiff in terms of job duties, pay
structure, misclassification as independent contractors and/or the denial of minimum wage and
overtime.

55. Defendants’ failure to pay for hours worked at the minimum wage rate and the
correct overtime rate required by the FLSA results from generally applicable policies or practices
and does not depend on the personal circumstances of the FLSA Class Members.

56. The experiences of Plaintiff, with respect to her pay, are typical of the
experiences of the FLSA Class Members.

57. The specific job titles or precise job responsibilities of each FLSA Class Member
does not prevent collective treatment.

58. All FLSA Class Members, irrespective of their particular job requirements, are
entitled to compensation for hours worked at the federally mandated minimum wage rate and are
entitled to time and half compensation for working overtime.

59. Although the exact amount of damages may vary among FLSA Class Members,
the damages for the FLSA Class Members can be easily calculated by a simple formula. The
claims of all FLSA Class Members arise from a common nucleus of facts. Liability is based on a
systematic course of wrongful conduct by the Defendants that caused harm to all FLSA Class

Members.
Case 3:19-cv-00169-PDW-ARS Document 1 Filed 08/08/19 Page 10 of 11

60. As such, Plaintiff bring their FLSA minimum wage and overtime claims as a

collective action on behalf of the following class:

All of Defendants’ current and former exotic dancers who
worked for Defendants at any time starting three years before
this lawsuit was filed up to the present.

Vill. DAMAGES SOUGHT

61. Plaintiffs are entitled to recover compensation for the hours they worked for
which they were not paid at the mandated minimum wage rate.

62. Plaintiffs are entitled to recover compensation for the hours they worked over
40 in one workweek for which they were not paid at the mandated overtime wage rate.

63. Plaintiffs are also entitled to all of the misappropriated funds, including “rental
fees”, tips taken from them, tips taken from dance performances, and any additional wages owed.

64. Plaintiffs are also entitled to an amount equal to all of their unpaid wages as
liquidated damages. 29 U.S.C. § 216(b).

65. Plaintiffs are entitled to recover their attorney’s fees and costs as required by the

FLSA. 29 U.S.C. § 216(b).

IX. DEMAND FOR JURY TRIAL
66. Plaintiffs demand a trial by jury of the maximum number of jurors permitted

by law.

[THIS SPACE INTENTIONALLY LEFT BLANK]

10
Case 3:19-cv-00169-PDW-ARS Document 1 Filed 08/08/19 Page 11 of 11

PRAYER FOR RELIEF
For these reasons, Plaintiffs respectfully request that judgment be entered in their favor
awarding the following relief: All unpaid wages at the FLSA mandated minimum wage rate; All
misappropriated money; An equal amount of wages as liquidated damages as allowed under the
FLSA; Prejudgment and post-judgment interest on unpaid back wages under the FLSA;
Reasonable attorney’s fees, costs and expenses of this action as provided by the FLSA; Such other

and further relief to which Plaintiffs may be entitled, at law or in equity.

Respectfully submitted,
KENNEDY HODGES, L.L.P.

By: /s/ Gabriel A. Assaad
Gabriel A. Assaad

Texas Bar No. 24076189
**Pro Hac Vice Forthcoming
gassaad@kennedyhodges.com
David W. Hodges

Texas Bar No. 00796765
**Pro Hac Vice Forthcoming
dhodges@kennedyhodges.com
4409 Montrose Blvd., Suite 200
Houston, TX 77006
Telephone: (713) 523-0001
Facsimile: (713) 523-1116

LEAD ATTORNEYS IN CHARGE FOR PLAINTIFFS

WILKING LAW FIRM, PLLC

By: s/s Leo FJ. Wilking
Leo F.J. Wilking

lwilking@wilkinglaw.com
North Dakota ID #03629

3003 32™ Ave. South, Suite 240
P.O. Box 3085

Fargo, N.D. 58108-3085
Telephone: (701) 356-6823
Fax: (701) 478-7621

ll
